Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 20, 2014

                                       No. 04-14-00483-CV

                                     Rowland MARTIN, Jr.,
                                           Appellant

                                                 v.

             Edward BRAVENEC, and The Law Office of Mcknight and Bravenec,
                                     Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-07644
                            Honorable Dick Alcala, Judge Presiding

                                          ORDER
        On October 1, 2014, this court issued an opinion dismissing this appeal because appellant
failed to provide written proof that he had paid the fees for the preparation of the appellate record
after the trial court entered an order sustaining the contest to appellant’s affidavit of indigence,
finding that the appellant is not indigent. On October 15, 2014, appellant filed a motion to
reinstate or to stay the dismissal, stating that he has settled a federal court case which will
provide him with the funds necessary to pay the fees. We construe appellant’s motion as a
motion for extension of time to file a motion for rehearing. See TEX. R. APP. P. 49.8. The
motion is GRANTED. Appellant’s motion for rehearing, which must be accompanied by written
proof that the fees for the preparation of the appellate record have been paid, must be filed no
later than November 14, 2014. No further extensions of time will be granted absent
extenuating circumstances.

                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court